PER CURIAM.
Michael Pickens appeals the district court’s1 preservice dismissal with prejudice of his 42 U.S.C. § 1983 action. Upon de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam), we conclude that the dismissal was proper for the reasons provided below. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.